In a proceeding pursuant to article 7 of the Family Court Act to adjudge appellant to be a person in need of supervision on the ground, inter alia, that he did not attend school in accordance with article 65 of the Education Law, the appeal is from an order of the Family Court, Kings County, dated July 10, 1979, which, after a hearing, sustained the petition in part, and placed appellant on probation for a period of 12 months. Order reversed, on the law, without costs or disbursements, and petition dismissed. As the Corporation Counsel concedes with commendable candor, the evidence adduced at the fact-finding hearing was not sufficient to sustain a finding of truancy beyond a reasonable doubt. Mollen, P. J., Titone, Margett and Weinstein, JJ., concur.